                                                                                                                         State Court of Fulton County
                                                                                                                                           **E-FILED**
           Case 1:20-cv-02327-ELR Document 1-1 Filed 05/29/20 Page 1 of 9
                                                                                                                                             20EV002364
                                                                                                                                  4/23/2020 10:10 AM
                                                                                                                                 LeNora Ponzo, Clerk
                                                                                                                                        Civil Division

                                IN   THE STATE COURT OF FULTON COUNTY

                                                     STATE OF GEORGIA

 JENNIFER McWHORTER,                         Individually and
 as Executrix      of The Estate of EDDIE
 JOHNSON,          JR.,   Deceased,
                                                                                             Civil Action File No.
      Plaintiff,




 V.



 ARBOR TERRANCE AT CASCADE, LLC,                                       VVVVVVVVVVVVVVVVVV




 THE ARBOR BARRINGTON COMPANY,                                                               JURY TRIAL DEMANDED
 LLC d/b/a THE ARBOR COMPANY, THE
 ARBOR CP, LLC, THE ARBOR HOLDING
 COMPANY, LLC, ARBOR
 MANAGEMENT SERVICES, LLC, JOHN
 DOE NO. and AUDRIENNE STEVENS,
              1




      Defendants.


                                                         COMPLAINT

         COMES NOW, Plaintiff Jennifer McWhorter, Individually and as Executrix 0f the Estate
of Eddie Johnson,         Jr.   (“Plaintiff”)      and ﬁles   this,   her Complaint against Defendants Arbor Terrace


At Cascade, LLC, The Arbor Barrington Company,                                              d/b/a   The Arbor Company, The Arbor CP,

LLC, The Arbor Holding Company, LLC, Arbor Management                                                    Services,   LLC, and Audrienne

Stevens (collectively “Defendants”), as follows:


                                              I.    JURISDICTION AND VENUE


1.       This Court has subj ect-matter jurisdiction over this action for                                  money damages    arising   from


         injuries proximately          caused by the tortious acts of the Defendants.


2.      Venue      is   proper in     this   Court as Defendants.
     Case 1:20-cv-02327-ELR Document 1-1 Filed 05/29/20 Page 2 of 9



                                                II.        PARTIES

Plaintiffs are citizens    0f the       state   0f Georgia.


Defendant Arbor Terrace At Cascade, LLC,                     is   a limited liability          company registered       in the


State 0f Georgia with       its   principal place 0f business located at                       3715 Northside Parkway,

Building 300, Suite 110, Atlanta, Georgia 30327 and                            may be     served with      Summons and a

copy 0f the Complaint through its registered agent for service ofprocess, Mark W. Forsling

at   127 Peachtree   Street,   #1600, Atlanta, Ga. 30303 and                     is   subject t0 the jurisdiction 0f this


court.


Defendant The Arbor Barrington Company d/b/a The Arbor Company                                       is   a limited liability


company    registered in the State 0f Georgia with                      its   principal place 0f business located at


3715 Northside Parkway, Building 300, Suite 110, Atlanta, Georgia 30327 and                                            may be

served with   Summons and a copy 0f the Complaint                             through   its   registered agent for service


0f process, Mark      W.   Forsling at 127 Peachtree Street, #1600, Atlanta, Ga. 30303 and                                  is



subject t0 the jurisdiction 0f this court and               is   subject t0 the jurisdiction 0f this court.


Defendant The Arbor Holding Company, LLC,                          is   a limited liability       company registered        in


the State 0f Georgia with         its   principal place ofbusiness located at                  3715 Northside Parkway,

Building 300, Suite 110, Atlanta, Georgia 30327 and                            may be     served with      Summons and a

copy 0f the Complaint through               its      registered agent for service 0f process, Judd Harper at


3715 Northside Parkway, Building 300, Suite 110, Atlanta, Georgia 30327 and                                       is   subject


t0 the jurisdiction   0f this court.


Defendant The Arbor CP, LLC,                    is   a limited liability        company        registered in the State 0f


Georgia with   its   principal place 0f business located at                     3715 Northside Parkway, Building

300, Suite 110, Atlanta, Georgia 30327 and                       may be       served with       Summons and       a copy 0f
        Case 1:20-cv-02327-ELR Document 1-1 Filed 05/29/20 Page 3 of 9



      the Complaint    through        its     registered agent for service 0f process, Judd Harper at                          3715

      Northside Parkway, Building 300, Suite 110, Atlanta, Georgia 30327 and                                   is   subject t0 the


      jurisdiction 0f this court.


      Defendant Arbor Management Services,                        LLC   is   a limited liability      company       registered in


      the State 0f Georgia with       its     principal place ofbusiness located at                3715 Northside Parkway,

      Building 300, Suite 110, Atlanta, Georgia 30327 and                               may be   served with   Summons and a

      copy 0f the Complaint through                   its   registered agent for service 0f process, Judd Harper at


      3715 Northside Parkway, Building 300, Suite 110, Atlanta, Georgia 30327 and                                       is   subject


      t0 the jurisdiction   0f this court.


      Defendant John Doe N0.              1    is   a corporation 0r limited liability that owned, operated 0r


      managed Arbor Terrace At Cascade and who                                will       be more    fully identiﬁed through


      discovery.


10.   Audrienne Stevens       is   the Executive Director 0f                  Arbor Terrace At Cascade and may be

      served with a copy 0f Summons and her Complaint at 7017 Roseland Circle, Douglasville,


      Ga. 30134. Ms. Stevens         is   subject t0 the jurisdiction 0f this court


                                   III.             FACTUAL ALLEGATIONS

11.   Plaintiff realleges   and incorporates by reference                    all   allegations contained in paragraphs 1-


      10 of Plaintiff’s Complaint as if fully set forth herein.


12.   Arbor Terrace At Cascade                is    an senior citizen’s independent and assisted living                      facility


      located at 1001 Research Center, Atlanta, Ga. 3033                           1.



13.   Arbor Terrace At Cascade,                    LLC      does business as Arbor Terrace              at   Cascade (“Arbor

      Terrace).
       Case 1:20-cv-02327-ELR Document 1-1 Filed 05/29/20 Page 4 of 9



14.   Arbor Terrace At Cascade                is   owned and     operating by Defendant       The Arbor Barrington

      Company d/b/a The Arbor Company and/or Defendant The Arbor Holding Company, LLC

      and/or Defendant Arbor            Management         Services,   LLC.

15.   Arbor Terrace At Cascade               is   managed by Defendant Arbor Management            Services,   LLC.

16.   At   all   times relevant Eddie Johnson,           Jr.   was a resident of Arbor Terrace.

17.   He was 88          years of age at the time of his death.


18.   He   lived in the independent living section of Arbor Terrace.


19.   On Dec.      3 1, 2019, the    government in Wuhan, China, conﬁrmed that health              authorities   were

      treating dozens          of cases of respiratory infections.            Days   later,   researchers in China


      identiﬁed a        new Virus    that   had infected dozens of people      in Asia.


20.   That Virus     is    now known as the         CoronaVirus or Covid-19.


21.   Covid-19      is    an infectious Virus that attacks the respiratory system of its human hosts.


22.   Elderly people and people with compromised                    immune systems    are particularly susceptible


      t0 serious complications          and death from Covid-l 9.

23.   On Jan.     1 1,   2020, Chinese state media reported the ﬁrst known death from an illness caused


      by the     Virus.


24.   On January 30,         2020, amid thousands of new cases in China, a public health emergency of


      international         concern    was         ofﬁcially   declared   by the World Health Organization

      (“W.H.O.”).


25.   On February 28,          2020, the ﬁrst coronavirus patient died in the United States as the number


      of global cases rose to nearly 87,000.
        Case 1:20-cv-02327-ELR Document 1-1 Filed 05/29/20 Page 5 of 9



26.   On March    1 1,   2020, Arbor Terrace announced restrictions 0n outside Visitation and contact


      among residents due t0 Covid          19, these restrictions       were   t0   commence 0n March      12, 2020.


      waysse   restrictions     were circulated Via email by Defendant Audrienne Stevens.

27.   Visits t0 residents      were allowed   until     noon 0n March       12, 2020.


28.   However,    after these restrictions        were put    in place,     Arbor Terrace, by and through              its



      employees   failed t0     comply with      restrictions in   ways    including, but not limited t0:


                  a.     Staff failing t0   wear Personal Protective Equipment;

                  b.     Asymptomatic       staff who     had been exposed           t0   C0Vid-19 continuing   t0   work

                         at   Arbor Terrace; and

                  c.     Failing t0 restrict Visitation     by    individuals from outside 0f the facility.


29.   On March 29,       2020, Blanche Johnson was transported t0 Piedmont Hospital and admitted


      with a low-grade fever.


30.   Ms. Johnson was tested for Covid            19,   and the   test   came back positive 0n March       28, 2020.


31.   Ms. Johnson died from complications 0f Covid 19 0n April                        8,   2020.


32.   On April   17,   2020, an update was sent t0 Arbor Terrace residents’ families by Judd Harper,


      President 0f The Arbor        Company wherein he reported              the following;


                  a.     By April   1,   2020, 13 residents 0f Arbor Terrace had been hospitalized with


                         positive C0Vid-19 results;


                  b.     By April   6,   2020, Defendants had learned that 29 0f its residents had tested


                         positive for    Covid   19;


                  c.     Since   March    26, 2020, at least 15 Arbor Terrace residents               who had    tested


                         positive for C0Vid-19 have died.
           Case 1:20-cv-02327-ELR Document 1-1 Filed 05/29/20 Page 6 of 9



                      d.    At       least   34 0f the   staff at   Arbor Terrance have tested positive           for   Covid

                           1    9.



                                     IV.       NEGLIGENCE OF DEFENDANTS

33.   Plaintiff realleges            and incorporates by reference           all   allegations contained in paragraphs 1-


      32 0f Plaintiff” s Complaint as                if fully set forth herein.



34.   At all times    relevant, while              Eddie Johnson,    Jr.   was a resident 0f Arbor Terrace At Cascade

      he was an invites 0f defendants Arbor Terrace At Cascade LLC, and/or The Arbor


      Barrington      Company              d/b/a   The Arbor Company and/or The Arbor CP,                  LLC   and/or The


      Arbor Holding Company,                  LLC and 0r Arbor Management Services, LLC and/or Defendant

      John Doe N0.         1.




35.   At    all   times relevant, said premises were owned, occupied,                          managed and    controlled    by

      Defendants Arbor Terrace At Cascade LLC, and/or The Arbor Barrington                                  Company       d/b/a


      The Arbor Company and/or The Arbor Holding Company, LLC and/or The Arbor CP, LLC

      and/or Arbor         Management              Services,   LLC   and/or John       Doe N0.     1.



36.   At    all   times relevant, Audrienne Stevens was acting in the course and scope 0f her


      employment with one 0r more 0f the other defendants.

37.   Defendants Arbor Terrace At Cascade, LLC, Audrienne Stevens, The Arbor Barrington


      Company d/b/a The Arbor Company and/or Defendant The Arbor Holding Company, LLC

      and/or The Arbor CP,                 LLC and/or Arbor Management Services, LLC and/or John Doe N0.

      1.   owed    a duty t0     its   residents, including      Eddie Johnson,        Jr.,   t0 exercise ordinary care   keep

      the premises and approaches at                  Arbor Terrace At Cascade           safe.
       Case 1:20-cv-02327-ELR Document 1-1 Filed 05/29/20 Page 7 of 9



38.   Defendants failed t0 exercise ordinary care t0 keep the premises and approaches safe by


      failing t0 take   and enforce the taking 0f those precautions designed                   t0 prevent the spread


      0f Covid 19 among Arbor Terrace’s residence and                 staff.



39.   Eddie Johnson,     Jr.’s   contracting C0Vid-19         was foreseeable    t0 Defendants.


40.   Decadent Eddie Johnson,           Jr.   was not aware 0f the dangerous conditions            existent at       Arbor

      Terrace prior t0 contracting Covid 19 and despite exercising ordinary care for his safety


      while a resident there.


                                        V.         GROSS NEGLIGENCE

41.   Plaintiff realleges   and incorporates by reference          all    allegations contained in paragraphs 1-


      40 of Plaintiff’s Complaint as           if fully set forth herein.



42.   Defendants’ acts and omissions t0 act for the protection Eddie Johnson,                    Jr.   and   its   residents


      in the face   0f the grave danger faced by Mr. Johnson and the other residents 0f contracting


      Covid 19   constitute gross negligence.


                                 VI.      DAMAGES-WRONGFUL DEATH
43.   Plaintiff realleges   and incorporates by reference          all    allegations contained in paragraphs 1-


      42 of Plaintiff’s Complaint as           if fully set forth herein.



44.   As   a direct, sole and proximate cause 0f one 0r           more 0f the defendants,        Plaintiff is entitled


      t0 recover    any and      all   damages    resultant   from the wrongful death 0f her             father,      Eddie


      Johnson,   Jr.



45.   Said damages include the            full   value 0f Eddie Johnson,         Jr.’s life,    including economic


      damages and non-economic damages including                   loss   0f enjoyment of life.
             Case 1:20-cv-02327-ELR Document 1-1 Filed 05/29/20 Page 8 of 9



                                       VII.               DAMAGES-ESTATE CLAIMS

46.        Plaintiff realleges     and incorporates by reference                all   allegations contained in paragraphs 1-


           45 of Plaintiff’s Complaint as                 if fully set forth herein.



47.        As   a direct, sole and proximate cause 0f one 0r                 more 0f the defendants, Eddie Johnson,

           Jr.’s estate,    0f which her daughter, Jennifer McWhorter has been appointed executrix                        is



           entitled t0 recover     any and          all   damages   resultant   from the conscious pain and     suffering,


           that   Eddie Johnson,    Jr.   endured prior           t0 his death,   any and   all   damages associated with

           emotional pain, suffering and anxiety that he experienced prior t0 his death and                         all



           funeral and burial expenses.


                                                    VIII.     PUNITIVE      DAMAGES
48.        Plaintiff realleges     and incorporates by reference                all   allegations contained in paragraphs 1-


           47 of Plaintiff’s Complaint as                 if fully set forth herein.



49.        In late February      and early March 0f 2020, Defendants were well aware 0f the dangers 0f

           Covidl 9 transmission          t0   it   elderly residential population.


50.        Despite the clear and obvious need for adequate preventive measures t0 protect                           its



           residents      from C0Vid19 transmission, Defendants                   failed t0 timely institute such   measures


           and    failed t0 enforce full compliance.


51.        Said failure was willful, wanton and in reckless disregard for the consequences, entitling


           Plaintiff t0     an award 0f punitive damages pursuant t0 O.C.G.A § 5 1 -12-5.1.


      WHEREFORE, Plaintiff demands the                         following:


      a)   That   this action   0f this action be taxed against the Defendants;


      b) That      all   costs be taxed against the Defendants;
           Case 1:20-cv-02327-ELR Document 1-1 Filed 05/29/20 Page 9 of 9



    c)   That judgment be entered in favor 0f the       Plaintiffs   and against the defendants in an

    amount    t0   be proven   at trial   and determined by the enlightened conscience of a      fair   and

    impartial jury, and


    d) That the Court    award any additional       alternative relief as   may be deemed   appropriate under


    the circumstances.


    Respectfully submitted this 23rd day of April 2020.


                                                                       /s/Roderick E.  Edmond
                                                                       Roderick E.   Edmond
                                                                       Georgia State Bar No. 2396 1 8
                                                                       Keith L. Lindsay
                                                                       Georgia State Bar No. 452995
                                                                       William J. Atkins
                                                                       Georgia State Bar No. 027060
                                                                       Attorneys for Plaintiff



EDMOND, LINDSAY & ATKINS, LLP
344 Woodward Avenue, S.E.
Atlanta, Georgia 303 12
(404) 525-1080 Telephone
(404) 525-1073 Facsimile
klindsay@edm0ndﬁrm.com
drrod4u@edmondﬁrm.com
batkins@edmondﬁrm.com
